Exhibit 10.4


SEATTLE GENETICS, INC.
STOCK UNIT GRANT NOTICE
(AMENDED AND RESTATED 2007 EQUITY INCENTIVE PLAN)
Seattle Genetics, Inc. (the “Company”), pursuant to its Amended and Restated
2007 Equity Incentive Plan (the “Plan”), hereby awards to Participant a Stock
Unit Award for the number of stock units set forth below (the “Award”). The
Award is subject to all of the terms and conditions as set forth herein and in
the Plan and the Stock Unit Agreement, both of which are incorporated herein in
their entirety. Capitalized terms not otherwise defined herein shall have the
meanings set forth in the Plan or the Stock Unit Agreement. Except as explicitly
provided herein, in the event of any conflict between the terms in the Award and
the Plan, the terms of the Plan shall control.
Participant:        
Date of Grant:        
Vesting Commencement Date:        
Number of Stock Units Subject to Award:        
Consideration:    Participant’s Services


Vesting Schedule:
Subject to Section 2 of the Stock Unit Agreement, this Award shall vest in full
on [the first anniversary of the Date of Grant] [the third anniversary of the
Date of Grant]. Notwithstanding the foregoing, vesting shall terminate upon the
Participant’s Termination of Employment.



Issuance Schedule:
The shares of Common Stock to be issued in respect of the Award will be issued
in accordance with the issuance schedule set forth in Section 6 of the Stock
Unit Agreement.







 
 
 
169533425 v3

--------------------------------------------------------------------------------




Additional Terms/Acknowledgements: The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Stock Unit Grant Notice, the
Stock Unit Agreement and the Plan. The Participant also acknowledges receipt of
the Prospectus for the Plan. Participant further acknowledges that as of the
Date of Grant, this Stock Unit Grant Notice, the Stock Unit Agreement and the
Plan set forth the entire understanding between Participant and the Company
regarding the Award and supersedes all prior oral and written agreements on that
subject, with the exception of any arrangement that would provide for vesting
acceleration of the Award upon the terms and conditions set forth therein.
SEATTLE GENETICS, INC.    PARTICIPANT:
By:             
(Signature)
Name: Clay Siegall, PhD            


Title: President & CEO        


Date:        Date:     






 
 
 
169533425 v3

--------------------------------------------------------------------------------






SEATTLE GENETICS, INC.
AMENDED AND RESTATED 2007 EQUITY INCENTIVE PLAN
STOCK UNIT AGREEMENT
Pursuant to the Stock Unit Grant Notice (“Grant Notice”) and this Stock Unit
Agreement (this “Agreement”) and in consideration of your services, Seattle
Genetics, Inc. (the “Company”) has awarded you a Stock Unit Award (the “Award”)
under its Amended and Restated 2007 Equity Incentive Plan (the “Plan”). Your
Award is granted to you effective as of the Date of Grant set forth in the Grant
Notice for this Award. This Agreement shall be deemed to be agreed to by the
Company and you upon the signing by you of the Stock Unit Grant Notice to which
it is attached. Capitalized terms not explicitly defined in this Agreement shall
have the same meanings given to them in the Plan or the Grant Notice, as
applicable. Except as otherwise explicitly provided herein, in the event of any
conflict between the terms in this Agreement and the Plan, the terms of the Plan
shall control. The details of your Award, in addition to those set forth in the
Grant Notice and the Plan, are as follows.
1.GRANT OF THE AWARD. This Award represents the right to be issued on a future
date the number of shares of the Company’s Common Stock that is equal to the
number of stock units indicated in the Grant Notice (the “Stock Units”). As of
the Date of Grant, the Company will credit to a bookkeeping account maintained
by the Company for your benefit (the “Account”) the number of Stock Units
subject to the Award. This Award was granted in consideration of your services
to the Company. Except as otherwise provided herein, you will not be required to
make any payment to the Company (other than past and future services to the
Company) with respect to your receipt of the Award, the vesting of the Stock
Units or the delivery of the Common Stock to be issued in respect of the Award.
2.    VESTING. Subject to the limitations contained herein, your Award will
vest, if at all, in accordance with the vesting schedule provided in the Grant
Notice, provided that you have not incurred a Termination of Employment before
the vesting date set forth in the Grant Notice. Upon your Termination of
Employment, the Stock Units credited to the Account that were not vested on the
date of such Termination of Employment will be forfeited at no cost to the
Company and you will have no further right, title or interest in the Stock Units
or the shares of Common Stock to be issued in respect of the Award.
Notwithstanding the foregoing or anything in this Agreement to the contrary, in
the event of your Termination of Employment as a result of your death or
Disability, the vesting of your Award shall accelerate such that your Award
shall become vested as to an additional twelve (12) months, effective as of the
date of such Termination of Employment, to the extent that your Award is
outstanding on such date.
In the event of a Change in Control (as defined in the Plan), the vesting of
your Award (if your Award is outstanding at such time) shall be accelerated in
full immediately prior to the effective time of the Change in Control.


1.
 
 
 
169533425 v3

--------------------------------------------------------------------------------





3.    NUMBER OF SHARES.
(a)     The number of Stock Units subject to your Award may be adjusted from
time to time for changes in capitalization, as provided in Section 13 of the
Plan.
(b)    Any additional Stock Units that become subject to the Award pursuant to
this Section 3 shall be subject, in a manner determined by the Administrator, to
the same forfeiture restrictions, restrictions on transferability, and time and
manner of delivery as applicable to the other Stock Units covered by your Award.
(c)    Notwithstanding the provisions of this Section 3, no fractional shares or
rights for fractional shares of Common Stock shall be created pursuant to this
Section 3. The Administrator shall, in its discretion, determine an equivalent
benefit for any fractional shares or fractional shares that might be created by
the adjustments referred to in this Section 3.
4.    SECURITIES LAW COMPLIANCE. You may not be issued any shares in respect of
your Award unless either (i) the shares are registered under the Securities Act
of 1933, as amended (the “Securities Act”); or (ii) the Company has determined
that such issuance would be exempt from the registration requirements of the
Securities Act. Your Award also must comply with other applicable laws and
regulations governing the Award, and you will not receive such shares if the
Company determines that such receipt would not be in material compliance with
such laws and regulations. You represent and warrant that you (a) have been
furnished with a copy of the prospectus for the Plan and all information deemed
necessary to evaluate the merits and risks of receipt of the Award, (b) have had
the opportunity to ask questions concerning the information received about the
Award and the Company, and (c) have been given the opportunity to obtain any
information you deem necessary to verify the accuracy of any information
obtained concerning the Award and the Company.
5.    TRANSFER RESTRICTIONS. Your Award is not transferable, except by will or
by the laws of descent and distribution. In addition to any other limitation on
transfer created by applicable securities laws, you agree not to assign,
hypothecate, donate, encumber or otherwise dispose of any interest in any of the
shares of Common Stock subject to the Award until the shares are issued to you
in accordance with Section 6 of this Agreement. After the shares have been
issued to you, you are free to assign, hypothecate, donate, encumber or
otherwise dispose of any interest in such shares provided that any such actions
are in compliance with the provisions herein and applicable securities laws.
Notwithstanding the foregoing, by delivering written notice to the Company, in a
form satisfactory to the Company, you may designate a third party who, in the
event of your death, shall thereafter be entitled to receive any distribution of
Common Stock to which you were entitled at the time of your death pursuant to
this Agreement.
6.    DATE OF ISSUANCE.
(a)    If the Award is exempt from application of Section 409A of the Code and
any state law of similar effect (collectively “Section 409A”), the Company will
deliver to you a number of shares of the Company’s Common Stock equal to the
number of vested Stock Units subject to your Award, including any additional
Stock Units received pursuant to Section 3 above


2.
 
 
 
169533425 v3

--------------------------------------------------------------------------------





that relate to those vested Stock Units on the applicable vesting date (the
“Original Issuance Date”). However, if the Original Issuance Date falls on a
date that is not a business day, such delivery date shall instead fall on the
next following business day. Notwithstanding the foregoing, if (i) the Original
Issuance Date does not occur (1) during an “open window period” applicable to
you, as determined by the Company in accordance with the Company’s
then-effective policy or policies on trading in Company securities or (2) on a
date when you are otherwise permitted to sell shares of Common Stock on the open
market; and (ii) the Company elects, prior to the Original Issuance Date, not to
satisfy the Withholding Obligation (as defined in Section 10(a) hereof), if any,
by (x) withholding shares of Common Stock from the shares otherwise due, on the
Original Issuance Date, to you under this Award pursuant to Section 10 hereof,
(y) permitting you to sell shares of Common Stock pursuant to a written plan
that meets the requirements of Rule 10b5-1 under the Exchange Act, or (z)
permitting you to satisfy the Withholding Obligation in cash, then such shares
shall not be delivered on such Original Issuance Date and shall instead be
delivered on the first business day of the next occurring open window period
applicable to you or the next business day when you are not prohibited from
selling shares of the Company’s Common Stock on the open market, as applicable
(and regardless of whether there has been a Termination of Employment before
such time), but in no event later than the 15th day of the third calendar month
of the calendar year following the calendar year in which the Stock Units vest.
Delivery of the shares pursuant to the provisions of this Section 6(a) is
intended to comply with the requirements for the short-term deferral exemption
available under Treasury Regulations Section 1.409A-1(b)(4) and shall be
construed and administered in such manner. The form of such delivery of the
shares (e.g., a stock certificate or electronic entry evidencing such shares)
shall be determined by the Company.
(b)    The provisions of this Section 6(b) are intended to apply if the Award is
subject to Section 409A because of the terms of a severance arrangement or other
agreement between you and the Company, if any, that provide for acceleration of
vesting of the Award upon your separation from service (as such term is defined
in Section 409A(a)(2)(A)(i) of the Code (“Separation from Service”) and such
severance benefit does not satisfy the requirements for an exemption from
application of Section 409A provided under Treasury Regulations Section
1.409A-1(b)(4) or 1.409A-1(b)(9) (“Non-Exempt Severance Arrangement”). If the
Award is subject to and not exempt from application of Section 409A due to
application of a Non-Exempt Severance Arrangement, the following provisions in
this Section 6(b) shall supersede anything to the contrary in Section 6(a).
(i)    If the Award vests in the ordinary course before your Termination of
Employment in accordance with the vesting schedule set forth in the Grant
Notice, without accelerating vesting under the terms of a Non-Exempt Severance
Arrangement, in no event will the shares to be issued in respect of your Award
be issued any later than the later of: (A) December 31st of the calendar year
that includes the applicable vesting date and (B) the 60th day that follows the
applicable vesting date.
(ii)    If vesting of the Award accelerates under the terms of a Non-Exempt
Severance Arrangement in connection with your Separation from Service, and such
vesting acceleration provisions were in effect as of the date of grant of the
Award and, therefore, are part of the terms of the Award as of the date of
grant, then the shares will be earlier issued in respect of


3.
 
 
 
169533425 v3

--------------------------------------------------------------------------------





your Award upon your Separation from Service in accordance with the terms of the
Non-Exempt Severance Arrangement, but in no event later than the 60th day that
follows the date of your Separation from Service. However, if at the time the
shares would otherwise be issued you are subject to the distribution limitations
contained in Section 409A applicable to “specified employees,” as defined in
Section 409A(a)(2)(B)(i) of the Code, such shares shall not be issued before the
date that is six months following the date of your Separation from Service, or,
if earlier, the date of your death that occurs within such six-month period.
(iii)    If either (A) vesting of the Award accelerates under the terms of a
Non-Exempt Severance Arrangement in connection with your Separation from
Service, and such vesting acceleration provisions were not in effect as of the
date of grant of the Award and, therefore, are not a part of the terms of the
Award on the date of grant, or (B) vesting accelerates pursuant to Section 4(b)
or Section 13 of the Plan, then such acceleration of vesting of the Award shall
not accelerate the issuance date of the shares (or any substitute property), but
the shares (or substitute property) shall instead be issued on the same schedule
as set forth in the Grant Notice as if they had vested in the ordinary course
before your Termination of Employment, notwithstanding the vesting acceleration
of the Award. Such issuance schedule is intended to satisfy the requirements of
payment on a specified date or pursuant to a fixed schedule, as provided under
Treasury Regulations Section 1.409A-3(a)(4).
(c)    Notwithstanding anything to the contrary set forth herein, the Company
explicitly reserves the right to earlier issue the shares in respect of any
Award to the extent permitted and in compliance with the requirements of Section
409A, including pursuant to any of the exemptions available in Treasury
Regulations Section 1.409A-3(j)(4)(ix).
(d)    The provisions in this Agreement for delivery of the shares in respect of
the Award are intended either to comply with the requirements of Section 409A or
to provide a basis for exemption from such requirements so that the delivery of
the shares will not trigger the additional tax imposed under Section 409A, and
any ambiguities herein will be so interpreted.
7.    DIVIDENDS. You shall receive no benefit or adjustment to your Award with
respect to any cash dividend, stock dividend or other distribution that does not
result from a change in capitalization as provided in Section 13 of the Plan;
provided, however, that this sentence shall not apply with respect to any shares
of Common Stock that are delivered to you in connection with your Award after
such shares have been delivered to you.
8.    RESTRICTIVE LEGENDS. The shares issued in respect of your Award shall be
endorsed with appropriate legends determined by the Company.
9.    AWARD NOT A SERVICE CONTRACT.
(a)    Your service with the Company or an Affiliate is not for any specified
term and may be terminated by you or by the Company or an Affiliate at any time,
for any reason, with or without cause and with or without notice.  Nothing in
this Agreement (including, but not limited to, the vesting of your Award
pursuant to the schedule set forth in Section 2 herein or the issuance of the
shares in respect of your Award), the Plan or any covenant of good faith and
fair dealing that


4.
 
 
 
169533425 v3

--------------------------------------------------------------------------------





may be found implicit in this Agreement or the Plan shall:  (i) confer upon you
any right to continue in the service of, or affiliation with, the Company or an
Affiliate; (ii) constitute any promise or commitment by the Company or an
Affiliate regarding the fact or nature of future positions, future work
assignments, future compensation or any other term or condition of service or
affiliation; (iii) confer any right or benefit under this Agreement or the Plan
unless such right or benefit has specifically accrued under the terms of this
Agreement or Plan; or (iv) deprive the Company or an Affiliate of the right to
terminate you at will and without regard to any future vesting opportunity that
you may have.
(b)    By accepting this Award, you acknowledge and agree that the right to
continue vesting in the Award pursuant to the schedule set forth in Section 2 is
earned only by continuing as an employee, director or consultant at the will of
the Company (not through the act of being hired, being granted this Award or any
other award or benefit) and that the Company has the right to reorganize, sell,
spin-out or otherwise restructure one or more of its businesses or Affiliates at
any time or from time to time, as it deems appropriate (a “reorganization”). 
You further acknowledge and agree that such a reorganization could result in
your Termination of Employment, or the termination of Affiliate status with the
Company and the loss of benefits available to you under this Agreement,
including but not limited to, the termination of the right to continue vesting
in the Award. You further acknowledge and agree that this Agreement, the Plan,
the transactions contemplated hereunder and the vesting schedule set forth
herein or any covenant of good faith and fair dealing that may be found implicit
in any of them do not constitute an express or implied promise of continued
engagement as an employee or consultant for the term of this Agreement, for any
period, or at all, and shall not interfere in any way with your right or the
Company’s right to terminate your service at any time, with or without cause and
with or without notice.
10.    WITHHOLDING OBLIGATIONS.
(a)    On or before the time you receive a distribution of Common Stock pursuant
to your Award, or at any time thereafter as requested by the Company, you hereby
authorize any required withholding from the Common Stock issuable to you and/or
otherwise agree to make adequate provision in cash for any sums required to
satisfy the federal, state, local and foreign tax withholding obligations of the
Company or any Affiliate which arise in connection with your Award (the
“Withholding Obligation”), if any.
(b)    Additionally, the Company may, at its discretion, satisfy the Withholding
Obligation, if any, by the following means (or by a combination of the following
means):
(i)    Requiring you to pay to the Company any portion of the Withholding
Obligation in cash;
(ii)    Withholding from any compensation otherwise payable to you by the
Company;
(iii)    Withholding shares of Common Stock from the shares of Common Stock
issued or otherwise issuable to you in connection with the Award with a Fair
Market Value (measured as of the date shares of Common Stock are issued pursuant
to Section 6) equal to the


5.
 
 
 
169533425 v3

--------------------------------------------------------------------------------





amount of the Withholding Obligation; provided, however, that the number of such
shares of Common Stock so withheld shall not exceed the amount necessary to
satisfy the Company’s or Affiliate’s required tax withholding obligations using
the minimum statutory withholding rates for federal, state, local and foreign
tax purposes, including payroll taxes, that are applicable to supplemental
taxable income (or such other amount as may be permitted while still avoiding
classification of the Award as a liability for financial accounting purposes);
and/or
(iv)     Permitting you to enter into a “same day sale” commitment with a
broker-dealer that is a member of the Financial Industry Regulatory Authority (a
“FINRA Dealer”) whereby you irrevocably elect to sell a portion of the shares to
be delivered in connection with your Award to satisfy the Withholding Obligation
and whereby the FINRA Dealer irrevocably commits to forward the proceeds
necessary to satisfy the Withholding Obligation directly to the Company and/or
its Affiliates.
(c)    Unless the Withholding Obligation, if any, of the Company and/or any
Affiliate are satisfied, the Company shall have no obligation to deliver to you
any Common Stock.
(d)    In the event the Withholding Obligation, if any, of the Company arises
prior to the delivery to you of Common Stock or it is determined after the
delivery of Common Stock to you that the amount of the Withholding Obligation
was greater than the amount withheld by the Company, you agree to indemnify and
hold the Company harmless from any failure by the Company to withhold the proper
amount.
11.    UNSECURED OBLIGATION. Your Award is unfunded, and as a holder of a vested
Award, you shall be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue shares pursuant to this Agreement.
You shall not have voting or any other rights as a stockholder of the Company
with respect to the shares to be issued pursuant to this Agreement until such
shares are issued to you pursuant to Section 6 of this Agreement. Upon such
issuance, you will obtain full voting and other rights as a stockholder of the
Company. Nothing contained in this Agreement, and no action taken pursuant to
its provisions, shall create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.
12.    OTHER DOCUMENTS. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Plan prospectus. In addition, you
acknowledge receipt of the Company’s policy on trading in Company securities
permitting insiders to sell shares only during certain “window” periods and the
Company’s insider trading policy, in effect from time to time.
13.    NOTICES. Any notices provided for in your Award or the Plan shall be
given in writing and shall be deemed effectively given upon receipt or, in the
case of notices delivered by the Company to you, five (5) days after deposit in
the United States mail, postage prepaid, addressed to you at the last address
you provided to the Company. Notwithstanding the foregoing, the Company may, in
its sole discretion, decide to deliver any documents related to participation in
the Plan and this Award by electronic means or to request your consent to
participate in the Plan by electronic means. You hereby consent to receive such
documents by electronic delivery and, if requested, to


6.
 
 
 
169533425 v3

--------------------------------------------------------------------------------





agree to participate in the Plan through an on-line or electronic system
established and maintained by the Company, the Agent or another third party
designated by the Company and agree notice shall be provided upon posting to
your electronic account held by the Company, the Agent or another third party
designated by the Company.
14.    MISCELLANEOUS.
(a)    The rights and obligations of the Company under your Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. Your rights and obligations under your Award
may only be assigned with the prior written consent of the Company.
(b)    You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
(c)    You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award, and fully understand all provisions of your
Award.
(d)    This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
(e)    All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.
15.    GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. Except as
expressly provided herein, in the event of any conflict between the provisions
of your Award and those of the Plan, the provisions of the Plan shall control.
16.    SEVERABILITY. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.
17.    EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. In the event that you become an
Employee, the value of the Award subject to this Agreement shall not be included
as


7.
 
 
 
169533425 v3

--------------------------------------------------------------------------------





compensation, earnings, salaries, or other similar terms used when calculating
your benefits under any employee benefit plan sponsored by the Company or any
Affiliate, except as such plan otherwise expressly provides. The Company
expressly reserves its rights to amend, modify, or terminate any of the
Company’s or any Affiliate’s employee benefit plans.
18.    AMENDMENT. This Agreement may not be modified, amended or terminated
except by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Administrator by a writing which specifically states
that it is amending this Agreement, so long as a copy of such amendment is
delivered to you, and provided that no such amendment adversely affecting your
rights hereunder may be made without your written consent. Without limiting the
foregoing, the Administrator reserves the right to change, by written notice to
you, the provisions of this Agreement in any way it may deem necessary or
advisable to carry out the purpose of the grant as a result of any change in
applicable laws or regulations or any future law, regulation, ruling, or
judicial decision, provided that any such change shall be applicable only to
rights relating to that portion of the Award which is then subject to
restrictions as provided herein.


8.
 
 
 
169533425 v3